DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
References to specific claims (as in paragraphs 0002 and 0009) should not be made in the specification because claim numbers and/or claim dependencies may change during the prosecution of the application.
In paragraph 0014, line 3, “form” should be changed to --the form--.
In paragraph 0015, line 2, “form” should be changed to --the form--.
On page 6, line 4, “I” should be changed to --in--.
On page 6, line 8, “seen” should be changed to --sewn--.
In paragraph 0026, line 3, “for inflator studs 16” should be changed to --16 for inflator studs--.
In paragraph 0030, line 2, “back panel connection in” should be changed to --a back panel connection in the--.
In paragraph 0031, line 3, “form” should be changed to --the form--.
In paragraph 0034, line 2, “form” should be changed to --the form--.
In paragraph 0034, line 8, “form” should be changed to --the form--.
In paragraph 0037, line 4, “an” should be deleted.  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  In line 1, “least” should be changed to --at least--, and in line 2, “form” should be changed to --the form--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In line 2, “(68)” should be deleted.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 3, “relative of” should be changed to --relative to--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In lines 1-2, “further comprising a central tether extending from the diffusor section to the front panel is provided” should be changed to --wherein a central tether extending from the diffusor section to the front panel is provided-- or --further comprising a central tether extending from the diffusor section to the front panel--.  In line 3, “front side” should be changed to --front-side--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8-10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the diffusor section comprises least one opening”, and the claim also recites “preferably in form of a slit pointing towards the tether section” which is the narrower statement of the range/limitation. Also in the present instance, claim 6 recites the broad recitation “the back panel connection has at least two sections”, and the claim also recites “preferably three sections” which is the narrower statement of the range/limitation. Also in the present instance, claim 6 recites the broad recitation “a second gas outlet”, and the claim also recites “and preferably a third gas outlet” which is the narrower statement of the range/limitation. Also in the present instance, claim 8 recites the broad recitation “the first outlet region of the diffusor element comprises a protruding area through which the inner element connection extends”, and the claim also recites “said protruding area preferably having a length between 20 and 80 mm” which is the narrower statement of the range/limitation. Also in the present instance, claim 9 recites the broad recitation “the inner element connection is an inner element connecting seam”, and the claim also recites “which preferably is a shear seam” which is the narrower statement of the range/limitation. Also in the present instance, claim 10 recites the broad recitation “the weaving direction of the tether element is slanted relative of the weaving direction of the diffusor element”, and the claim also recites “preferably by essentially 45°” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites the limitation "the edges of the back panel and of the front panel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This rejection could be overcome by changing “the edges” to --edges-- in line 1.
Claim 14 recites the limitation "the central hole" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 8,925,962 B2). Yamada discloses an airbag cushion 3 comprising: a back panel 2 having an inflator opening 6, a front panel 1 being connected to the back panel by means of an edge connection 10, a flexible diffusor- and tether arrangement comprising: a diffusor section (4a and 4b) spanning over the inflator opening and being connected with the back panel via a back panel connection 50 having a first end point (e.g., at the lower left of back panel connection 50, as shown in Fig. 12) and a second end point (e.g., at the lower right of back panel connection 50, as shown in Fig. 12), such that the diffusor section has a first outlet region extending between the first end point and the second end point and the back panel has a first outlet region extending between the first end point and the second end point, such that a first gas outlet (e.g., at the lower gas circulation hole 11, as shown in Fig. 12) is formed between the first outlet region of the diffusor section and the first outlet region of the back panel, and a tether section (one or both of tethers 13) extending from a first end region being connected to the diffusor section to a second end region being connected to the front panel (Figs. 12 and 13). The first end region of the tether section is connected to the first outlet region of the diffusor section (Figs. 12 and 13). The first end region of the tether section is exclusively connected to the diffusor section, not to the back panel (Figs. 12 and 13). The second end region of the tether section is exclusively connected to the front panel, not to the back panel (Figs. 12 and 13). The diffusor section comprises at least one opening (e.g., a hole through which thread passes to form a sewn ring-shaped seam 10; see Figs. 12 and 13; see also column 4, lines 38-40). The back panel connection has at least two sections, preferably three sections such that a second gas outlet and preferably a third gas outlet are formed between the back panel and the diffusor section (Fig. 12). The diffusor section consists of a diffusor element (4a and 4b), the tether section consists of a tether element 13, and the diffusor element and the tether element are connected to one another via an inner element connection (i.e. the diffusor element and the tether element are inner elements (i.e., located within the airbag cushion) with a connection between them that is at an inner (i.e., located within the airbag cushion) portion of the airbag cushion). A central tether (e.g., the other tether 13 if just one of the tethers 13 is taken as corresponding to the claimed tether section) extending from the diffusor section to the front panel is provided, said central tether comprising a back-side element (e.g. the portion of the central tether that extends between the diffusor section and the front panel) and a front-side element (e.g., the portion of the central tether that flatly abuts the front panel – see Fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 8,925,962 B2) in view of Jamison et al. (US 9,771,050 B1). Yamada teaches the limitations of claim 7, as explained above. Yamada does not teach the limitations of claim 9. Jamison teaches a diffusor element (120, 520) and a tether element (140a, 140b, 140c, 540a, 540b) that are connected to one another via an inner element connection, wherein the inner element connection is an inner element connecting seam which preferably is a shear seam (Figs. 2 and 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a diffusor element and a tether element as taught by Yamada out of separate pieces that are connected via a connecting seam, according to the known technique taught by Jamison, so that the parts of the airbag cushion could be cut from smaller portions of fabric, which would potentially help to minimize scrap. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 8,925,962 B2). Yamada teaches the limitations of claim 1, as explained above. Yamada does not explicitly teach/show a central hole in the diffusor section of the embodiment shown in Figs. 11-13. However, a diffusor section of another embodiment in Yamada has a central hole 12 (see Figs. 1-3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a central hole on a diffusor section of the embodiment in Figs. 11-13 of Yamada, as is provided on the diffusor section of the embodiment in Figs. 1-3, so that “a portion of the inflator gas introduced into the gas duct 51 functions as a pilot gas that is discharged into the airbag 3 to cause initial deployment of the front panel 1 and assists the deployment and inflation of the airbag 3 using the inflator gas from the gas circulation holes 11.” (See column 5, lines 57-67.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 8,925,962 B2) in view of Iida et al. (US 8,517,415 B2). Yamada teaches the limitations of claim 1, as explained above. Yamada does not teach the limitations of claim 13. Iida teaches an airbag cushion wherein edges of a back panel 31 and a front panel 32 point to the inside of the airbag cushion (Figs. 3B and 11B). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to connect the back panel and the front panel in Yamada such that edges of the back panel and the front panel point to the inside of the airbag cushion, according to the known technique taught by Iida, in order to similarly connect the back and front panels. Such a modification would advantageously provide a more aesthetically appealing and more seamless appearance by locating stitching inside the airbag cushion where it is out of sight. See MPEP §2143(I)(A-D).
Allowable Subject Matter
Claims 8, 10 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614